In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                        No. 07-18-00029-CR


                             DIONE DIANE BLADES, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 100th District Court
                                     Childress County, Texas
                     Trial Court No. 6015, Honorable Stuart Messer, Presiding

                                          April 5, 2019

                                MEMORANDUM OPINION
                        Before CAMPBELL and PIRTLE and PARKER, JJ.


       Appellant, Dione Diane Blades, appeals the trial court’s judgment adjudicating her

guilty of the offense of possession of a controlled substance,1 and sentencing her to ten

years’ incarceration in the Institutional Division of the Texas Department of Criminal

Justice, a $3,000 fine, and $180 in restitution. We affirm.




       1   See TEX. HEALTH & SAFETY CODE ANN. § 481.115 (West 2017).
                           Factual and Procedural Background


       On February 2, 2017, appellant pled guilty to a third-degree felony offense of

possession of a controlled substance. Pursuant to a plea bargain, the trial court deferred

adjudication of appellant’s guilt, placed her on three years’ community supervision, and

assessed a $3,000 fine and $180 in restitution.


       In May of 2017, appellant’s conditions of community supervision were amended to

give her the opportunity to go to drug treatment at the Concho Valley Community

Corrections Facility Substance Abuse Treatment Facility. Appellant was required to serve

ten days in the Childress County Jail before being sent to treatment.


       On October 26, 2017, the State filed a motion to adjudicate the guilt of appellant.

It filed its first amended motion to adjudicate on November 8. In its amended motion, the

State alleged that appellant violated the terms and conditions of her community

supervision by consuming marijuana, consuming methamphetamine, consuming Tylenol

4, failing to obey the rules of the Concho Valley program, voluntarily terminating her

participation in the Concho Valley program, and failing to successfully complete the

Concho Valley program.


       The trial court conducted a hearing on the State’s amended motion on January 24,

2018. During the trial, appellant’s probation officer at the Concho Valley facility, Melissa

Migel, testified that appellant told Migel that she had used marijuana on June 23, 2017;

methamphetamine on July 2, while in county jail awaiting transfer to the Concho Valley

program; and Tylenol 4 on July 5, while being transported to the Concho Valley facility.

Migel also testified that appellant decided she wanted to leave the Concho Valley program


                                             2
and that she was discharged without having successfully completed the program.

Appellant testified and admitted that she voluntarily left the Concho Valley program

without successfully completing it. At the conclusion of the hearing, the trial court stated

that it found that appellant had violated the terms of her community supervision by using

marijuana, methamphetamine, and Tylenol 4. The trial court also stated that it found that

appellant had voluntarily left the Concho Valley program and, as a result, had not

successfully completed that program. As such, the trial court adjudicated appellant guilty

of the offense of possession of a controlled substance and sentenced her to ten years’

incarceration in the Institutional Division of the Texas Department of Criminal Justice, a

$3,000 fine, and $180 in restitution. Appellant timely appealed the resulting judgment.


       By her appeal, appellant presents five issues. Her first three issues challenge the

sufficiency of the evidence supporting the trial court’s determination that she used

marijuana, methamphetamine, and Tylenol 4 in violation of the terms and conditions of

her community supervision. Appellant’s fourth and fifth issues contend that the evidence

was insufficient to support the trial court’s determination that she failed to successfully

complete and voluntarily terminated her participation in the Concho Valley treatment

program.


                                    Law and Analysis


       A trial court’s order revoking community supervision is reviewed for an abuse of

discretion. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006) (citing Cardona

v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984) (en banc)). In a revocation hearing,

the State bears the burden of proving, by a preponderance of the evidence, that the



                                             3
defendant violated the terms and conditions of her community supervision. Id. at 763-64;

Cobb v. State, 851 S.W.2d 871, 874 (Tex. Crim. App. 1993) (en banc). The State satisfies

this burden when the greater weight of credible evidence presented to the trial court

creates a reasonable belief that it is more probable than not that the defendant has

violated a condition of her community supervision. Rickels, 202 S.W.2d at 763-64. An

appellate court reviews the evidence presented in a revocation proceeding in the light

most favorable to the trial court’s ruling. Garrett v. State, 619 S.W.2d 172, 174 (Tex.

Crim. App. 1981).


       The trial court is the sole trier of fact and determines issues of credibility and the

weight to be given to testimony at a revocation hearing. Mattias v. State, 731 S.W.2d
936, 940 (Tex. Crim. App. 1987) (en banc). The trial court can accept or reject any or all

of the testimony presented by the State or the defendant. Id.


       Proof of any one violation of the terms and conditions of community supervision is

sufficient to support a revocation. McDonald v. State, 608 S.W.2d 192, 200 (Tex. Crim.

App. 1980) (op. on reh’g); Taylor v. State, 604 S.W.2d 175, 180 (Tex. Crim. App. 1980).

A probationer’s oral admission of a violation of a term or condition of community

supervision made to a probation officer is, by itself, sufficient to support a revocation of

community supervision. Hampton v. State, No. 07-00-00078-CR, 2000 Tex. App. LEXIS

4721, at *4-5 (Tex. App.—Amarillo July 18, 2000, no pet.) (citing Cunningham v. State,

488 S.W.2d 117, 119-21 (Tex. Crim. App. 1972)); Anthony v. State, 962 S.W.2d 242, 246

(Tex. App.—Fort Worth 1998, no pet.) (same); Barajas v. State, 682 S.W.2d 588, 589

(Tex. App.—Waco 1984, no pet.) (same).



                                             4
       In the present case, one of the terms and conditions of appellant’s community

supervision required her to totally abstain from purchasing, using, possessing or

consuming marijuana, pills, narcotics, controlled substances, harmful drugs, or any

chemical which might cause intoxication unless prescribed by a physician.                 When

appellant arrived at the Concho Valley Treatment Facility, she was drug tested. When

Migel, appellant’s probation officer at Concho Valley, confronted appellant with test

results that were positive for methamphetamine and opiates, appellant admitted to Migel

that appellant had used marijuana on June 23, 2017, methamphetamine on July 2, and

Tylenol 4 on July 5. Each of these instances of drug use occurred during appellant’s

period of community supervision and each constitutes a violation of the terms and

conditions of appellant’s community supervision.          Because an oral admission of a

violation of a term or condition of community supervision made to a probationer’s

probation officer is, by itself, sufficient evidence to support a revocation of community

supervision, see Hampton, 2000 Tex. App. LEXIS 4721, at *4-5; Anthony, 962 S.W.2d at

246; Barajas, 682 S.W.2d at 589, we must conclude that the evidence is sufficient to

support the trial court’s determination that appellant violated the terms and conditions of

her community supervision. Because proof of only one violation is necessary to support

a revocation, see McDonald, 608 S.W.2d at 200; Taylor, 604 S.W.2d at 180, we conclude

that the trial court did not abuse its discretion in adjudicating appellant guilty of the offense

of possession of a controlled substance.


       We acknowledge that appellant testified that she did not use methamphetamine

on July 2 and did not tell Migel that she had. Additionally, appellant testified that she had

been prescribed the Tylenol 4. However, we note that nothing in appellant’s testimony


                                               5
addressed her admission of marijuana use on June 23. As previously indicated, proof of

only one violation is necessary to support a revocation. See McDonald, 608 S.W.2d at

200; Taylor, 604 S.W.2d at 180. Additionally, the trial court heard the conflicting testimony

of Migel and appellant and resolved the inconsistency in favor of Migel. Mattias, 731
S.W.2d at 940.


       Because the evidence is sufficient to support the trial court’s determination that

appellant violated the terms and conditions of her community supervision by using

controlled substances and this evidence is also sufficient to support the trial court’s

adjudication of appellant’s guilt, we need not address appellant’s fourth and fifth issues

relating to whether she violated the terms and conditions of her community supervision

by failing to successfully complete the Concho Valley drug treatment program. See TEX.

R. APP. P. 47.1.


                                        Conclusion


       Concluding that the evidence is sufficient to support the trial court’s adjudication of

appellant as guilty of the offense of possession of a controlled substance, we affirm the

judgment of the trial court. See TEX. R. APP. P. 43.2(a).



                                                         Judy C. Parker
                                                            Justice


Do not publish.




                                              6